     Case 3:17-cv-01112-JLS-NLS Document 193 Filed 07/20/20 PageID.8662 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     SYLVESTER OWINO, JONATHAN                             Case No.: 3:17-cv-1112-JLS-NLS
       GOMEZ, on behalf of themselves, and all
12
       other similarly situated,                             ORDER REGARDING CLASS
13                                         Plaintiffs,       NOTICE AND SETTING FURTHER
                                                             STATUS CONFERENCE
14     v.
15
       CORECIVIC, INC., a Maryland
16     corporation,
17                                     Defendant.
18
       AND RELATED CROSS ACTION
19
20
21          On July 15, 2020, the Court held a telephonic status conference. ECF No. 191.
22    The parties discussed Plaintiffs’ proposed Class Notices and Defendant’s objections with
23    the Court. As discussed therein, the Court will permit more time for Plaintiffs to consult
24    with a class notice expert to further modify the proposed class notices and plan and for
25    Defendants to provide further objections. During this additional time period, the Court
26    strongly encourages the parties to work together and come to agreement to as much of the
27    class notice and plan as possible.
28

                                                         1
                                                                                   3:17-cv-1112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 193 Filed 07/20/20 PageID.8663 Page 2 of 2



 1    Accordingly, the Court ORDERS as follows:
 2
                On August 28, 2020, Plaintiffs shall lodge with the Court and opposing
 3
                 counsel a new proposed class notice and plan.
 4
 5              On September 4, 2020, Defendant shall lodge with the Court and opposing

 6               counsel its objections.

 7              On September 9, 2020 at 10:00 a.m., the Court will hold another telephonic
 8               status conference on the class notice issues and permit argument. Plaintiffs
 9               shall initiate the conference.
10          IT IS SO ORDERED.
11    Dated: July 20, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                             3:17-cv-1112-JLS-NLS
